Title: To George Washington from Samuel Hanson, 21 July 1788
From: Hanson, Samuel (of Samuel)
To: Washington, George



Sir
Alexandria July 21st 1788

I take the liberty of addressing a few lines to you as to a Trustee of the Alexandria Academy.
In consequence of an Advertisement by Mr McWhir, I have applied to him for the place of Assistant-Teacher. at the time of my application, I conceived that the Young Gentleman who has hitherto acted in that Capacity, had given in his resignation. He has, however, lately expressed an inclination to be continued. By the rule of the Academy, Mr McWhir has the appointment, provided 3 of the Visitors concur in, or rather, ratify it. But, being under some difficulty with respect to superseding this young Man, who has acquitted himself very well, he requests a meeting of the Trustees, that the Board may recommend the Candidate they may think preferable. I do not claim any Superiority over my Competitor with regard to any of the qualifications required for this employment, except the Knowledge of Arithmetic, of which he is professedly ignorant. It is true that the teaching of that useful branch is not, at present, connected with the Latin-School. In consequence of this defect, it has been hitherto entirely omitted in that School. Perhaps the Trustees may think proper to pass a rule annexing this branch to the others. The price of tuition is sufficient, it would seem, to justify Such an addition of duty. If the Board should be of Opinion that such an Alteration of the original plan will encrease the general utility of the Institution, I conclude that they will not reject it, merely because it would have the effect of excluding one Candidate, and of securing the appointment of the other. The meeting

is fixed for Wednesday, 10 O’Clock. If it would not be too inconvenient, I would beg the favour of your attendance. A full meeting would remove all grounds of Complaint against Mr McWhir, in case Mr Parsons should be rejected, and, at the same time, give me, as I conceive, the best chance of obtaining an Employment, the profits of which, however trifling, are an object to one in my Situation. With due respect, I rema⟨in⟩ Sir Your most obedt & most humble Sert

S. Hanson of Saml

